PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/293,327
Filing Date: 14 Oct 2016
Appellant(s): Dawson et al.



__________________
Brenda D. Wentz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10, 2021.


Note the Claims Appendix filed with the appeal brief erroneous numbers claims 2-4 as 3-5.  

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 8, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground of rejection is applicable to the appealed claims.

Claims 1-4, 7-15, 17-29, and 31-34 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 31 are drawn to a flooring system wherein the base component is limited to an unvulcanized thermoset elastomer containing magnetic particles.  The recitation “unvulcanized thermoset elastomer” is considered a negative limitation.  MPEP 2173.05(i), Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does 
The specification discloses thermoset elastomers as “natural rubber, synthetic rubber, and mixtures thereof” (section [0067]). “Thermoset elastomers include nitrile rubber (including dense nitrile rubber and foam nitrile rubber), polyvinyl chloride rubber, ethylene propylene diene monomer (EPDM) rubber, vinyl rubber, and mixtures thereof.” (Section [0067]). Thus, the specification equates thermoset elastomers with natural and synthetic rubbers.  By definition, thermoset elastomers are crosslinked.  Natural and synthetic rubbers are conventionally crosslinked by a vulcanization process including heat and pressure.  Hence, applicant’s limitation that the thermoset elastomer (i.e., rubber) is unvulcanized is a negative limitation without support in the specification as originally filed.  
Specifically, the specification teaches the base component is comprised of vulcanized rubber (i.e., thermoset elastomer) (sections [0070], [0072], [0075], [0076], and [0085]).  While the specification does state the bottom sheet of the textile component and/or the base component may be made by mixing magnetic particles with unvulcanized rubber and forming a sheet that can represent the base component (section [0074]), it is clear from the context of the disclosure that the final rubber product (i.e., a solid sheet formed from the unvulcanized rubber and magnetic particles) is vulcanized. In particular, the specification teaches the magnetic particles are added to the rubber of the textile component and/or base component prior to vulcanization (sections [0072] and [0085]) (i.e., said mixture of magnetic particles and unvulcanized rubber is subsequently vulcanized as part of the sheet formation process). Therefore, claims 1 and 31 stand rejected as containing new matter.  Claims 2-4, 7-15, 17-29, and 32-34 also stand rejected for their dependency upon claims 1 and 31.  
 (2) Response to Argument
Appellant’s arguments filed with the brief have been fully considered but they are not persuasive.
Appellant asserts that the limitation “unvulcanized thermoset elastomer” is not a negative limitation in that it is well known that elastomer materials (e.g., rubber) may exist in one of two alternative states: an unvulcanized state or a vulcanized state (Brief, page 3, 3rd paragraph and paragraph spanning pages 3-4).  In support of said assertion, appellant notes the Nagahama reference (US 5,524,317) and the Jansen article (Exhibit A) (Brief, page 3, 3rd paragraph).  
	In response, it is agreed that elastomer materials or rubber may exist in an unvulcanized state or vulcanized state.  However, it is also well known in the art that said unvulcanized state is conventionally a fluid state of an intermediate product prior to forming the rubber into a final solid product.  In fact, both the Nagahama reference and Jansen article support this knowledge of the art.  Specifically, Nagahama teaches a base rubber sheet of a two component floor mat is made from a rubber composition comprising an elastomeric polymer and magnetic particles and optionally a vulcanizing agent, a vulcanization promoting agent, a softening agent, an anti-aging agent, filler, a dispersing agent, a plasticizer, and a coloring agent, wherein said rubber composition is molded into a sheet and vulcanized (col. 8, line 65-col. 9, line 22).  Nagahama’s working example also teaches the solid rubber compositions of the mat body and the base sheet are vulcanized to form the final floor mat product (col. 9, line 55-col. 10, line 13 and col. 10, lines 24-38).  
Additionally, Jansen teaches thermoset rubbers “have non-reversible covalent chemical bonds binding the individual chains together” (page 37, right col., 3rd paragraph).  Jansen states, “These chemical bonds, or crosslinks, are formed during molding through a process known as rd paragraph).  Jansen continues, “The crosslinking process within thermoset rubber is a chemical reaction that takes place at a relatively high temperature during the molding process” (page 37, right col, 5th paragraph).  Thus, both Nagahama and Jansen teach the unvulcanized state of thermoset rubbers is an intermediate state prior to forming the rubber composition into a solid final product by molding with vulcanization.  
The teachings of appellant’s own specification align with this knowledge of the art.  In particular, the specification teaches the following (emphasis added):
[0066]    The base component, including the border, may be formed in a single molding process as a unitary article. Alternatively, the border and the tray may be molded separately and then bonded together in a second operation. The tray and border may be made of the same or different materials. 

[0067]   In general, the base component may be comprised of any dimensionally stable material, as long as the material is durable and can be laid flat or otherwise conforming to the floor surface. Examples of suitable materials for forming the base component include: (a) at least one polymer selected from the group consisting of thermoplastic and thermoset elastomers, (b) a metal material, (c) a cellulose-containing material (such as wood), and (d) combinations thereof. Thermoplastic elastomers include thermoplastic vulcanizate, styrenic block co-polymer, thermoplastic polyurethanes, thermoplastic copolyesters, thermoplastic copolyamides, polyolefinic blends and mixtures thereof. Thermoset elastomers include natural rubber, synthetic rubber, and mixtures thereof. Thermoset elastomers include nitrile rubber (including dense nitrile rubber and foam nitrile rubber), polyvinyl chloride rubber, ethylene propylene diene monomer (EPDM) rubber, vinyl rubber, and mixtures thereof. In one aspect, the base component is typically comprised of at least one rubber material. The rubber material may contain from 0% to 40% of a recycled rubber material.

[0070] In one aspect, the floor mat may be presented in an arrangement wherein the textile component overlays the recessed area of the base component. As previously discussed herein, the base component of the floor mat may be in the form a tray. However, in one alternative embodiment, the base component of the floor mat may be flat and have no recessed area (i.e. the base component is trayless). A flat base component is manufactured from a sheet of material, such as a rubber material, that has been cut in the desired shape and vulcanized.

[0072] The textile component and the base component may be attached to one another by magnetic attraction. Commonly owned U.S. Patent Application Serial No. 62/201,148 filed on August 5, 2015, describes a washable multi-component floor mat having magnetically attractive properties, as is entirely incorporated by reference herein. Magnetic attraction is achieved via application of a magnetic coating to the textile component and/or base component via incorporation of magnetic particles in a rubber-containing layer prior to vulcanization. magnetic particles are included in the vulcanized rubber of the base component. The inverse arrangement is also contemplated.

[0074] In instances wherein magnetic attraction is achieved by incorporating magnetic particles in a rubber-containing layer, the following procedure may be 5 utilized: (a) an unvulcanized rubber-containing material is provided (such as nitrile, SBR, or EPDM rubber), (b) magnetic particles are added to the unvulcanized rubber, (c) the particles are mixed with the rubber, and (d) the mixture of step “c” is formed into a sheet and attached to the bottom of the textile component and/or represents the base component. Mixing in step “c” may be achieved via a rubber mixing mill.

[0075] In this application, magnetizable is defined to mean the particles present in the coating or vulcanized rubber layer are permanently magnetized or can be magnetized permanently using external magnets or electromagnets. 

[0076] As used herein, magnetically receptive is defined to mean the particles present in the coating and/or vulcanized rubber layer are only magnetically responsive in the presence of external magnets. 

[0085] As discussed previously, the magnetic particles may be incorporated into the floor mat of the present invention either by applying a magnetic coating to surface of the textile component or by including the particles in the rubber material of the textile material and/or the base component prior to vulcanization.

Thus, one of ordinary skill in the art having a general knowledge of the art of thermoset elastomers or rubbers (as supported by the teachings of Nagahama and Jansen) would understand appellant’s specification to be a teaching that the unvulcanized state of the rubber mixture comprising unvulcanized rubber and magnetic particles is an intermediate state, wherein the step of said mixture being “formed into a sheet” encompasses molding and vulcanizing the rubber composition into a final crosslinked thermoset rubber product.  Note the specification does not teach a method of making a base component comprising a molded thermoset elastomer, which by definition must be crosslinked, without a vulcanization processes.  In other words, the specification does not support an actual reduction to practice the invention as claimed.  
Appellant traverses the new matter rejection under 35 USC 112 by asserting sections [0067], [0074], and [0110] teach a base component comprised of a thermoset elastomer without the requirement that the thermoset elastomer be exposed to a vulcanization process (Brief, page rd paragraph). Note sections [0067] and [0074] are cited above.  Section [0110] states “Moreover, any combination of the above- described elements in all possible variations thereof is encompassed by the present disclosure unless otherwise indicated herein or otherwise clearly contradicted by context.”
In response, the single recitation of unvulcanized rubber (section [0074]) with respect to the base component is descriptive of the method of manufacture, rather than being descriptive of the final product, as evidenced from the other teachings that magnetic particles are added to the rubber of the base component prior to vulcanization (sections [0072] and [0085]). In particular, section [0085] states, “As discussed previously, the magnetic particles may be incorporated into the floor mat of the present invention either by applying a magnetic coating to surface of the textile component or by including the particles in the rubber material of the textile material and/or the base component prior to vulcanization.”  As set forth above, a skilled artisan would understand the recitation “as discussed previously” as a reference to sections [0072] and [0074], wherein section [0074] details mixing the magnetic particles into the unvulcanized rubber material before forming the rubber mixture into a sheet that represents the base component (i.e., sheet is subsequently vulcanized to form the solid base component).  That the specification makes a distinction that the rubber is in a state of being “unvulcanized” implies that said rubber is in a fluid state and will be subsequently vulcanized to form a solid product comprising crosslinks.  A skilled artisan readily understands that magnetic particles cannot reasonably be incorporated into rubber that is already in a crosslinked solid state and that said magnetic particles must be added to the rubber in an unvulcanized fluid state prior to vulcanization.  This is the basis of the teaching in section [0074]: a mixture of unvulcanized rubber and magnetic particles are formed into a sheet that represents the base component.  Section [0085] teaches said 
Appellant disagrees with the Office’s assertion that section [0074] is descriptive of a method of manufacture rather than the final product, stating “such a narrow reading of the specification is improper as indicated by MPEP 2163.04” (Brief, paragraph spanning pages 5-6).  While MPEP 2163 guidance states claim language can be implicitly or inherently gleaned from the specification to satisfy the written description requirement of 35 USC 112, the implicit and inherent disclosure of the present specification clearly supports the base component, when selected to be a thermoset elastomer (i.e., rubber), being limited to vulcanized rubber rather than unvulcanized rubber.  As set forth above, the specification’s reference to “unvulcanized” rubber is clearly in reference to the process of making the floor mat comprising a vulcanized rubber base component, rather than the state of the final base component product.  Thus, contrary to appellant’s assertion that the examiner is reading the specification too narrowly, the rejection is based upon a full reading of the specification as one of ordinary skill in the art would understand the disclosure.  It is appellant who is reading the specification too narrowly and is taking section [0074] out of context, in opposition to the rest of the specification.  
Appellant “points out that the teaching at Paragraph 0085 includes ‘and/or’ language which indicates alternative embodiments” and does not constitute a teaching that the base component must be vulcanized (Brief, page 6, 2nd paragraph).  In response, section [0085] of the specification states “As discussed previously, the magnetic particles may be incorporated into the floor mat of the present invention either by applying a magnetic coating to surface of the textile component or by including the particles in the rubber material of the textile material and/or the 
In summary, the specification, as understood by one of ordinary skill in the art with a general understanding of thermoset elastomers (e.g., Nagahama and Jensen teachings), discloses that the base component comprising a thermoset elastomer (i.e., rubber) containing magnetic particles is made by mixing fluid unvulcanized elastomer or rubber composition with magnetic particles, forming said fluid unvulcanized mixture into a solid sheet by molding and vulcanizing.  The specification does not teach a skilled artisan having said general understanding of thermoset elastomers how to form a solid base component comprising a crosslinked (i.e., thermoset) rubber without a vulcanization process; the specification does not support an actual reduction to practice the invention as claimed.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/Cheryl Juska/Primary Examiner
Art Unit 1789  
May 26, 2021
                                                                                                                                                                                                      Conferees:

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700    

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.